DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Specification
The disclosure is objected to because of the following informalities: the sequence identifiers in the Specification are denoted “SEQ ID NO.X”.  See MPEP § 2423.03 Appropriate correction is required.
Appropriate correction is required.

Claim Objections
Claims 1-5, 11, 18-23 and 27-33 are objected to.  Specifically, claims 1, 2 and 3 recite the following informalities:  the sequence identifiers are denoted “SEQ ID NO.X”.  See MPEP § 2423.03 Appropriate correction is required. 
Claims 4-5, 11, 18-23 and 27-33 are objected to for being dependent on Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1-3, the sequence identifier in parenthesis of “10G5 VH(GH2) domain (SEQ ID NO.2) and 1OG5 VH(GH1) domain (SEQ ID NO.1)” and “1OG5 VL(GL1) domain (SEQ ID NO. 3) and 1OG5 VL(GL2) domain (SEQ ID NO. 4)” etc. renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).

For the purpose of expedited prosecution:
This rejection would be obviated if 
“10G5 VH(GH2) domain (SEQ ID NO.2)” is amended to “10G5 VH(GH2) domain comprising the amino acid sequence of SEQ ID NO:2”
“1OG5 VH(GH1) domain (SEQ ID NO.1)” is amended to “and the 1OG5 VH(GH1) domain comprising the amino acid sequence of SEQ ID NO:1”
“1OG5 VL(GL1) domain SEQ ID NO. 3)” is amended to “1OG5 VL(GL1) domain comprising the amino acid sequence of SEQ ID NO:3” and 
“1OG5 VL(GL2) domain (SEQ ID NO. 4)” is amended to “1OG5 VL(GL2) domain comprising the amino acid sequence of SEQ ID NO. 4”.


Claim 1 recites the limitation “the 10G5 VH(GH2) domain”; “the 1OG5 VH(GH1) domain”; “the 1OG5 VL(GL1) domain” and “the 1OG5 VL(GL2) domain in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 contains the trademark/trade names DART®, BiTE® and DVD-Ig®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe antibody variants and, accordingly, the identification/description is indefinite.
Regarding Claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, 18-23, 25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds.  Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing . . . the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).  

Scope of the claimed genus
Independent Claim 1 is drawn to an antibody that binds Axl and which comprises: 
A VH domain selected from the group: 10G5 VH(GH1) comprising the amino acid sequence of SEQ ID NO:1 or 10G5 VH(GH2) comprising the amino acid sequence of SEQ ID NO:2 
And/or (emphasis added)
A VL domain selected from the group: 10G5 VL(GL1) comprising the amino acid sequence of SEQ ID NO:3 or 10G5 VL(GL2) comprising the amino acid sequence of SEQ ID NO:4 

The claims is essentially claiming any antibody that binds Axl, provided the VL is 10G5 VL(GL1) or 10G5 VL(GL2) or the VH is 10G5 VH(GH2) or 10G5 VH(GH1).  This includes indeterminate and undisclosed sequences.  

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  (Cheung, et al FEBS Letters (2014) 588 288-297, Fig 2).  

Humanized antibodies comprise the CDRs from the non-human host within a human antibody framework.  Various methods for humanizing antibodies were known at the time of publication.  Such techniques are detailed in Safdari and include CDR grafting (page 1), germline humanization (page 2), resurfacing (page 6), etc. (Safdari, et al. Biotechnology and Genetic Engineering Reviews, 2013 29:2 176-186).
Additionally, Boute et al (WO 2014/068139; Published 05/08/2014) teaches multiple anti-Axl antibodies.  Each of these antibodies possesses 6 CDRs (3 on the heavy chain and 3 on the light chain) comprised of different sequences (see Boute Tables 3a-3c). 
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 

Summary of Species disclosed in the original specification 
In the “and” case in the “and/or” of Claim 1, the Specification describes the production and properties of antibodies comprising of (1) 10G5 VH(GH1) and 10G5 VL(GL1), and (2) 10G5 VH(GH2) and 10G5 VL(GL2).  The Specification further describes the complete sequences of VH(GH2), 10G5 VL(GL1) and 10G5 VL(GL2) (including all CDR regions).  Furthermore, the Specification shows that the three CDR 
The Specification does not describe any sequences from the “or” case of Claim 1.  That is to say, no antibody is presented where VH is either of 10G5 VH(GH1) or 10G5 VH(GH2), but VL is neither 10G5 VL(GL1) nor 10G5 VL(GL2) (or vice versa).  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The application actually describes three genera of antibodies that are summarized in the table below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The table above displays the three genera of antibody described in the application.  
Genus 1 (white) consists of antibodies where VH is selected from 10G5 VH(GH1) or 10G5 VH(GH2) and VL is selected from 10G5 VL(GL1) or 10G5 VL(GL2).  

Genus 2 (light grey) consists of antibodies where VH is selected from 10G5 VH(GH1) or 10G5 VH(GH2) and VL is not 10G5 VL(GL1) or 10G5 VL(GL2).

Genus 3 (dark grey) consists of antibodies where VL is selected from 10G5 VL(GL1) or 10G5 VL(GL2) and VH is not 10G5 VH(GH1) or 10G5 VL(GH2).

Note:  “XXXXXXXX” is an undetermined sequence capable of binding Axl when paired with the corresponding 10G5 VL or VH.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  
The antibodies in Genus 1 satisfy this requirement, as they possess the same known combination of 6 CDRs within the VH and VL pair.
The antibodies of Genera 2 and 3 do not satisfy this requirement, as they each only possess three known CDRs.
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. (MPEP §2163.02)
for Genus 1.  
Genera 2 and 3 contain only three known CDR regions and an indeterminate VH or VL region.  Because of this, one of skill in the art would not know which of the myriad of sequences capable of binding Axl to pick for the indeterminate VH or VL.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed for Genera 2 and 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, (i) and (iii) in Claim 4 are portions of an antibody.  Claim 4 is dependent on Claim 1, which specifies that the invention is an antibody, not a portion of an antibody.  Claim 4 fails to include all of the limitations of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected to for being dependent on Claim 4.


Allowable Subject Matter
The following antibody species are free of prior art:
An antibody comprising a 10G5VH(GH2) domain comprising the amino acid sequence of SEQ ID NO:2 and 10G5 VL(GL1) comprising the amino acid sequence of SEQ ID NO:3; 
An antibody comprising a 10G5VH(GH1) domain comprising the amino acid sequence of SEQ ID NO:1 and 10G5 VL(GL2) domain comprising the amino acid sequence of SEQ ID NO:4 
An antibody comprising a 10G5VH(GH1) domain comprising the amino acid sequence of SEQ ID NO:1 and 10G5 VL(GL1) domain comprising the amino acid sequence of SEQ ID NO:3
An antibody comprising a 10G5VH(GH2) domain comprising the amino acid sequence of SEQ ID NO:2 and 10G5 VL(GL2) domain comprising the amino acid sequence of SEQ ID NO:4 

 A search for the VL and VH sequences was performed and they were determined to be free of prior art.  The next nearest prior art for each of the sequences are in the table below.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643     

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643